Title: To James Madison from James P. Preston, 20 May 1818
From: Preston, James P.
To: Madison, James


Sir
Richmond May 20th 1818
It has been made my duty by a resolution of the Board of Public Works to institute an enquiry for the purpose of obtaining the best information as to the qualifications of a suitable person to supply the vacancy occasioned by the resignation of Mr. Baldwin the late Principal Engineer to the Board of Public Works. The Secy. of the Board has received a letter from Mr F. R. Hassler, who proposes himself for the appointment. He has refered to you, as being able to afford the necessary information respecting him; derived from your knowledge of his “transactions relative to the survey of the coast.” He was formerly the Attorney general and Director of Roads, Bridges and Canals for the Canton of Berne in Switzerland. He is now living in New Jersey.
Inasmuch as incompetency might occasion irreparable losses to the community in the commencement of the great objects of improvement now contemplated; and as delays and discouragements at this period would be a consequence that might ruin the prospects of the State in its progress of internal improvement, this appointment is justly considered of primary importance. The members of the Board are therefore very desirous of the best information that can be obtained as to the just pretentions of such individuals as are proposed for the appointment. With a view to this object and in compliance with the wish of Mr Hassler, I have taken the liberty of asking you for such information as you can afford. I hope I shall be pardoned for the trouble which this letter will occasion as it grows out of a required duty. With every sentiment of respect I have the honor to be Your Obt. Sert,
James P. Preston
